ICJ_078_MaritimeDelimitation-GreenlandJanMayen_DNK_NOR_1993-06-14_JUD_01_ME_05_FR.txt. 89

OPINION INDIVIDUELLE DE M. ODA, VICE-PRÉSIDENT

[Traduction]

TABLE DES MATIÈRES

Paragraphes

INTRODUCTION

PREMIÈRE PARTIE. L’INTERPRÉTATION ERRONÉE DU DANEMARK DE CER-
TAINES NOTIONS DU DROIT DE LA MER TELLE QU'ELLE RESSORT DE SES
CONCLUSIONS

i. Les conclusions du Danemark
2. Problème |: La zone de pêche (quelle que soit son appellation)
n’est pas identique à la zone économique exclusive

a)
b)

c)
d)
€)

i)
8)

Avant les années cinquante

La première conférence des Nations Unies sur le droit de la
mer (1958)

La zone de pêche de 12 milles pendant la période qui a suivi
la première conférence

L'apparition du nouveau concept de zone économique
exclusive

Les revendications d’une zone de pêche de 200 milles depuis
le milieu des années soixante-dix

La «zone de pêche » n’est pas un concept juridique

La position de la Cour en ce qui concerne la pêche dans la
limite des 200 milles

3. Problème 2: Le régime du plateau continental est indépendant
du concept de zone économique exclusive

a)
b)
c)

d)
€)

L'apparition et l’évolution du concept juridique du plateau
continental

Les suites de la première conférence des Nations Unies sur
le droit de la mer

La situation nouvelle progressivement issue du progrès tech-
nologique

La transformation de la définition du plateau continental
Méconnaissance de la transformation du concept de plateau
continental et de l’existence parallèle de la zone économique
exclusive et du plateau continental

4. Problème 3: la confusion entre le titre à une zone économique
exclusive et à un plateau continental et la question de la délimi-
tation de titres

a)
b)
¢)

Le droit du Danemark a une zone exclusive et a un plateau
continental en ce qui concerne le Groenland

Le droit de la Norvège à une zone économique exclusive et à
un plateau continental en ce qui concerne Jan Mayen

Le chevauchement des titres ou des revendications

1-3

4-46
4-5

6-23
7-8

9-11
12-15
16

17-19
20-22

23
24-39
26-28
29-32

33-34
35-37

38-39

40-46

41

42-43
44-46

55
DÉLIMITATION MARITIME (OP. IND. ODA) 90

DEUXIÈME PARTIE. LA FONCTION QUI PEUT ÊTRE CELLE DE LA COUR DANS
LES AFFAIRES DE DÉLIMITATION MARITIME 47-89

1. Le droit de la délimitation maritime dans la convention de 1958
sur le plateau continental 48-61

a) La délimitation de la juridiction sur les pêches n’était pas en
cause lors de la première conférence des Nations Unies sur le

droit de la mer 48
b) La première conférence des Nations Unies sur le droit de la

mer: adoption de la convention sur le plateau continental 49-52
c) Lamer du Nord comme étude de cas concret 53-57
d) Les incidences de l’arrêt rendu dans les affaires du Plateau

continental de la mer du Nord 58-60
e) Larticle 6 de la convention de 1958 n’est pas applicable à la

présente affaire . 61

2. Les régles de délimitation maritime examinées par le comité des
fonds marins et lors de la troisième conférence des Nations Unies
sur le droit de la mer, et l'adoption de ces règles dans le cadre de la

convention des Nations Unies de 1982 62-74
a) Rédaction des articles 74 et 83 de la convention de 1982 62-64
b) Interprétation des dispositions des articles 74 et 83 65-69
c) Une seule ligne de délimitation ou deux? 70-74
3. Le rôle de la tierce partie dans le règlement des différends concer-
nant la délimitation maritime 75-79
a) Variété infinie des lignes de délimitation potentielles 75-76
b) Le rôle de la tierce partie dans la délimitation maritime 77-79
c) Arbitrage ex aequo et bono 80-84
d) Fonctions limitées de la Cour internationale de Justice dans
une délimitation maritime 85-87
e) Réalisation d’une délimitation ex aequo et bono 88-89
TROISIÈME PARTIE. ABSENCE DE MOTIFS VALABLES POUR LA LIGNE TRACÉE
DANS L’ARRET 90-100
a) La «justification» en fonction des circonstances spéciales (per-
tinentes) n’est guère convaincante 92-95
b) Le choix de la ligne est injustifié 96-98
c) La définition d’une délimitation maritime unique est erronée 99
d) Conclusion 100

56
DÉLIMITATION MARITIME (OP. IND. ODA) 91

INTRODUCTION

1. Je suis quelque peu troublé par la formulation assez erronée de la
requête et des conclusions du Danemark, et par la façon dont la Cour y a
répondu. Je m’efforcerai donc de montrer d’abord que le Danemark
semble avoir mal interprété certaines notions du droit de la mer, telles que
la zone économique exclusive et le plateau continental, à en juger du
moins par ses conclusions (première partie de la présente opinion).

2. Cependant, si je suis enclin à critiquer l’arrêt, c’est surtout parce que
j'ai la conviction — et c’est une question de principe — que la délimitation
d’espaces maritimes, qu’il s’agisse de la zone économique exclusive ou du
plateau continental, n’entre dans le domaine de compétence de la Cour
que si les parties sont d’accord pour lui demander expressément de procé-
der à une telle délimitation, en appliquant l’équité dans le cadre du droit
ou en statuant ex aequo et bono. J’estime donc que la requête présentée
unilatéralement par le Danemark dans la présente affaire aurait dû être
rejetée (deuxième partie).

3. Même à supposer que la Cour ait eu compétence pour tracer une où
plusieurs lignes de délimitation de la zone économique exclusive ou du
plateau continental, la ligne unique tracée dans l’arrêt (par. 91-92) ne
paraît étayée par aucun raisonnement convaincant, ce qui, bien entendu,
n’empéche pas que cette ligne, ou une autre, aurait pu être déterminée
d’un commun accord par les Parties (troisième partie).

PREMIERE PARTIE. L’INTERPRÉTATION ERRONÉE DU DANEMARK
DE CERTAINES NOTIONS DU DROIT DE LA MER, TELLE QU'ELLE RESSORT
DE SES CONCLUSIONS

1. Les conclusions du Danemark

4. Dans sa requête du 16 août 1988, le Danemark demandait à la Cour

«de dire, conformément au droit international, où une ligne unique
de délimitation devra être tracée entre les zones de pêche et du plateau
continental du Danemark et de la Norvège dans les eaux qui séparent
le Groenland et Jan Mayen » (les italiques sont de moi).

Dans ses conclusions du 31 juillet 1989, contenues dans le mémoire, il a
demandé à la Cour

«1) De dire et juger que le Groenland a droit à une zoneentière de
pêche et de plateau continental de 200 milles face à l’île de Jan
Mayen; et en conséquence

2) De tracer une ligne unique de délimitation de la zone de péche et

57
DÉLIMITATION MARITIME (OP. IND. ODA) 92

du plateau continental du Groenland dans les eaux situées entre le
Groenland et Jan Mayen à une distance de 200 milles mesurée à
partir de la ligne de base du Groenland. » (Les italiques sont de moi.)

Dans les conclusions présentées le 31 janvier 1991 dans sa réplique, le
Danemark a ajouté à sa conclusion 2 des références cartographiques
précises. Une nouvelle demande, datée du 25 janvier 1993, a été ajoutée
dans les conclusions finales présentées à la clôture de la procédure orale,
dans les termes suivants:

«3) Si, pour quelque raison que ce soit, la Cour se trouve dans
l'impossibilité de tracer la ligne de délimitation demandée au para-
graphe 2, le Danemark prie la Cour de décider, en conformité avec le
droit international et à la lumière des faits et des arguments mis en
avant par les Parties, où la ligne de délimitation doit être tracée entre
les zones de pêche et le plateau continental du Danemark et de la
Norvège dans les eaux comprises entre le Groenland et Jan Mayen,
et de tracer cette ligne.» (Les italiques sont de moi.)

5. Il me semble que le Danemark n’interpréte pas très bien certaines
notions du droit de la mer. Premièrement, il ne paraît pas saisir ce qu'est
véritablement la zone économique exclusive, concept adopté dans la
convention des Nations Unies sur le droit de la mer de 1982. Ce malen-
tendu n’est d’ailleurs pas propre au Danemark: on le retrouve aussi dans
la position prise par la Norvége dans cette affaire et par d’autres pays dans
divers contextes (sect. 2 ci-aprés). Deuxiémement, le Danemark ne semble
pas accorder beaucoup d’attention au régime du plateau continental qui
est voué — du moins dans l’état actuel du droit de la mer — à exister paral-
lèlement au régime de la zone économique exclusive (sect. 3 ci-après).
Troisièmement, le Danemark semble confondre le titre au plateau conti-
nental ou à la zone économique exclusive et le concept de délimitation de
zones maritimes qui se chevauchent (sect. 4 ci-après).

2. Problème 1: La zone de pêche (quelle que soit son appellation)
n'est pas identique à la zone économique exclusive

6. Que faut-il entendre exactement par la «zone de pêche » s'étendant
à «200 milles à partir de la côte», dont le Danemark fait mention dans sa
requête et dans ses conclusions ? Le Danemark a en effet revendiqué un
«territoire de pêche » de 200 milles dans sa loi n° 597 de 1976, mais il n’a
jamais invoqué le concept de zone économique exclusive qui avait été
adopté dans la convention de 1982 sur le droit de la mer. Cela me conduit à
présenter quelques réflexions sur le développement de l’exercice de la
juridiction de l’Etat côtier sur les zones situées au large de son littoral.

a) Avant les années cinquante

7. Jusqu'à la première conférence des Nations Unies sur le droit de la
mer, en 1958, ni le Danemark ni la Norvége n’avaient jamais envisagé la

58
DÉLIMITATION MARITIME (OP. IND. ODA) 93

possibilité d’exercer leur juridiction ou leur autorité sur des terrains de
pêche au-delà d’une distance de une lieue (3 milles marins) ou tout au plus
4 milles marins à partir de la côte.

8. Tandis que les revendications exprimées après la guerre par certains
pays d'Amérique latine en vue d’étendre leur souveraineté sur des espaces
maritimes (jusqu’à 200 milles de la côte) afin de les exploiter comme leurs
propres terrains de pêche ont finalement été proclamées conjointement
dans la déclaration de Santiago de 1952, aussi bien le Danemark que la
Norvège ont protesté contre la position prise par lesdits pays. Les espaces
revendiqués par ces pays d'Amérique latine étaient parfois qualifiés de
«zones de pêche », mais ils n’ont jamais été universellement reconnus en
droit international.

b) La première conférence des Nations Unies sur le droit de la mer (1958)

9. L’un des principaux points examinés à la première conférence des
Nations Unies sur le droit de la mer (convoquée en 1958 à Genève après
plusieurs années de préparation par ia Commission du droit internatio-
nal) était celui qui consistait à déterminer la limite de la mer territoriale.
Lors de cette conférence, le problème a été caractérisé par un affronte-
ment entre les tenants de la limite étroite (3 ou 4 milles) et ceux de la limite
large (12 milles) et l’idée d’une «zone de pêche» qui serait établie en
dehors de la mer territoriale mais dans la limite des 12 milles à partir de la
côte a été proposée par des Etats qui étaient favorables à la définition la
plus étroite de la mer territoriale, en tant que solution de compromis à
offrir à ceux qui étaient partisans d’une zone de 12 milles dans laquelle ils
souhaitaient avoir l’exercice exclusif des droits de pêche.

10. Le concept même de «zone de pêche » a donc été proposé comme
un succédané de l’extension de la mer territoriale à 12 milles, qui à l’épo-
que n’était pas acceptable pour certains Etats (principalement les Etats
occidentaux), et il est important de noter que la limite extérieure de la
zone de pêche qui était l’objet de cette controverse allait être placée à
12 milles de la côte. D’autre part, on ne saurait trop insister sur le fait que
le concept de zone de pêche dont il a été question à la conférence était
foncièrement différent de celui de la souveraineté maritime pure et simple
revendiquée vers les années cinquante par les Etats d’Amérique latine et
qui devait s'étendre à 200 milles des côtes.

11. La première conférence sur le droit de la mer n’a pas tout à fait
réussi à fixer la limite de la mer territoriale, et pour cette raison il n’a plus
été question de la notion de zone de pêche, qui n’avait été proposée que
dans le cadre de cette discussion.

c) La zone de pêche de 12 milles pendant la période qui a suivi la première
conférence

12. En fin de compte, la conférence n’avait ni fixé une limite de
12 milles à la merterritoriale dans la convention sur la merterritoriale et la

59
DÉLIMITATION MARITIME (OP. IND. ODA) 94

zone contigué, ni introduit la notion de zone de pêche de 12 milles en
compensation du maintien de la mer territoriale dans ses limites étroites.
Néanmoins, l’idée d’une «zone de pêche » de 12 milles, qui n’avait pas été
reconnue en 1958, a commencé à se répandre après la conférence.

13. L’un après l’autre, le Danemark et la Norvège ont établi unilatéra-
lement une zone de 12 milles aux fins de la pêche. Beaucoup d’autres Etats
ont fait de même. Les Etats ont même eu de plus en plus tendance à
s’entendre sur le fait qu’ils devraient avoir le droit d’établir une telle zone.
La convention de 1964 sur la pêche conclue entre pays européens, y
compris le Danemark (mais non la Norvège), a consacré un accord de ce
genre, par lequel chacun des Etats reconnaissait aux autres parties
contractantes le droit d’établir une zone de 6 milles dans laquelle l'Etat
riverain aurait le droit exclusif de pêche et une juridiction exclusive en
matière de pêche, ainsi qu’une zone extérieure de 6 milles dans laquelle
les navires étrangers pourraient continuer à pêcher s’ils avaient l’habitude
de le faire.

14. Le concept d’une zone de pêche de 12 milles, qui n’avait jamais été
accepté à la première conférence, s'était ainsi rapidement imposé. Au
milieu des années soixante-dix, cette même zone de pêche, bien qu’elle ne
fût mentionnée dans aucun des documents universels concernant le droit
de la mer, existait en tant qu’institution solidement établie.

15. L'Islande a été le seul Etat à revendiquer une zone de pêche de
50 milles, dans sa déclaration de 1971 et la résolution adoptée par
PAlthing en 1972. Cette revendication islandaise a été contestée par la
République fédérale d’Allemagne et le Royaume-Uni, et elle a été portée
devant la Cour internationale de Justice dans deux affaires relatives à la
Compétence en matière de pêcheries (Royaume-Uni c. Islande), d’une part,
et Compétence en matière de pêcheries (République fédérale d'Allemagne
c. Islande), d’autre part. Dans ses arrêts, la Cour a dit que l’extension
unilatérale des droits de pêche exclusifs de l’Islande jusqu’à 50 milles
n’était «pas opposable» au Royaume-Uni ou à la République fédérale
(C.LJ. Recueil 1974, p. 34 et 205).

d) L'apparition du nouveau concept de zone économique exclusive

16. Une des nouvelles tendances de la troisième conférence des
Nations Unies sur le droit de la mer, au cours des années soixante-dix, a
été que la revendication d’une zone de 200 milles (qui avait été émise par
quelques pays d’ Amérique latine en tant que zone de souveraineté mari-
time dans la période d’aprés-guerre mais qui s’était heurtée à une vive
opposition de la part d’autres pays) était maintenant reconnue, mais seule-
ment sous la forme de «zone économique exclusive». Par rapport au
progrés du concept de «zone économique exclusive» de 200 milles, qui
avait vite trouvé des appuis dans le monde entier, le concept d’une «zone
de péche» de 12 milles se trouva privé de signification. Cependant, le
concept de «zone économique exclusive », qui, d’une part, était beaucoup
plus large que celui de zone de pêche parce que l’autorité de l’Etat côtier

60
DÉLIMITATION MARITIME (OP. IND. ODA) 95

s’exerçait non seulement sur la pêche mais aussi sur d’autres activités,
prévoyait, d’autre part, pour l’Etat côtier certaines obligations concernant
le contrôle et la gestion de la pêche.

e) Les revendications d’une zone de pêche de 200 milles depuis le milieu des
années soixante-dix

17. Tandis que le régime envisagé pour la zone économique exclusive
était encore informe lors des premières phases de la troisième conférence
(à la session de Caracas en 1974 et à celle de Genève en 1975), un certain
nombre d'Etats, qui avaient discerné la tendance générale à l’extension de
la juridiction côtière à des zones étendues vers le large, ont rivalisé entre
eux, avant l’adoption de la convention lors de la conférence de 1982,
pour affirmer ouvertement leurs intérêts en matière de pêche dans ces
zones.

18. Le Danemark a établi un «territoire de pêche » de 200 milles par la
loi n° 597 du 17 décembre 1976 remplaçant la loi n° 207 de 1964, et la
Norvège a établi une «zone économique » de 200 milles par sa loi n° 91 du
17 décembre 1976 et le décret royal de même date. En même temps,
d’autres Etats se sont empressés de proclamer une zone de pêche de
200 milles afin de s’assurer le contrôle exclusif de la pêche dans les zones
situées au large de leurs côtes respectives, sans s’intéresser au concept de
zone économique exclusive (dont l’introduction dans la convention,
encore à l’état de projet, allait être suggérée dans le cadre de la troisième
conférence).

19. Ce processus unilatéral ne change rien au fait qu’aux termes de la
convention des Nations Unies de 1982 sur le droit de la mer, dont il est
largement admis que les régles ont dans la plupart des cas remplacé
le droit antérieur, la revendication d’une distance de 200 milles n’est ad-
missible que s’il s’agit de la zone économique exclusive (définie en détail
et en termes stricts dans la cinquième partie de la convention), dans la-
quelle il est dûment tenu compte de l’intérêt commun du reste du monde
— à savoir la préservation et l’utilisation optimale des ressources halieu-
tiques.

f) La «zone de pêche» n'est pas un concept juridique

20. Il est certain que la convention de 1982 ne contient aucune disposi-
tion relative à une «zone de pêche » en tant que telle. La «zone de pêche »
établie respectivement par le Danemark et la Norvège (et que le Dane-
mark mentionne dans sa requête) n'est pas la zone économique exclusive
telle que la convention l’a définie.

21. Il est toutefois indéniable qu’à l’heure actuelle un certain nombre
d’Etats ont revendiqué une «zone de pêche » ou une «zone économique »
de 200 milles — mais pas une «zone économique exclusive ». Ces pays
comprennent I’ Allemagne, le Canada, les Etats-Unis, le Japon et les Pays-
Bas, qui auraient tous été fermement opposés à l’exercice de droits de

61
DÉLIMITATION MARITIME (OP. IND. ODA) 96

pêche exclusifs par les Etats côtiers dans des zones du large au-delà
de la limite de la mer territoriale, même si celle-ci avait été portée de sa
largeur traditionnelle de 3 milles jusqu’à une limite de 12 milles. Aussi
peut-on soutenir que, grâce à ces revendications répétées émanant de cer-
tains Etats, comprenant à la fois des pays développés et des pays en déve-
loppement (dont beaucoup ont été avancées au cours de la dernière
décennie), le concept de zone de pêche de 200 milles est entré dans le droit
international coutumier tout à fait indépendamment de la convention
de 1982.

22. On a noté que l'Etat défendeur, la Norvège, a aussi et de la même
manière revendiqué une «zone de pêche » de 200 milles. Je suis donc prêt
à admettre que, dans cette affaire, la Cour était tenue de traiter la «zone de
pêche» comme un concept établi, en laissant de côté celui de «zone
économique exclusive ».

g) La position de la Cour en ce qui concerne la pêche dans la limite des
200 milles

23. Puisque le concept de «zone de pêche » n’a pas de statut, du moins
dans la convention de 1982, et demeure encore une notion purement poli-
tique, j'aurais souhaité que la Cour prit clairement position au sujet de la
confusion (commise non seulement par le demandeur maïs par les deux
Parties) entre le concept de «zone économique exclusive» et celui de
«zone de pêche ». Mais la Cour ne l’a pas fait, et je me demande ce qu’il
adviendra demain du concept de zone économique exclusive, tel qu’il est
défini dans cette convention. Je crains que le concept de «zone écono-
mique exclusive » n’apparaisse complètement périmé, avant même que la
convention de 1982 ne soit entrée en vigueur.

3. Problème 2: Le régime du plateau continental est indépendant
du concept de zone économique exclusive

24. Dans sa requête, le Danemark a demandé à la Cour de «dire ... où
une ligne unique de délimitation devra être tracée entre les zones de pêche
et de plateau continental du Danemark et de la Norvège» et, dans ses
conclusions ultérieures, il a demandé à la Cour «de tracer une ligne
unique de délimitation de la zone de pêche et du plateau continental du
Groenland ... 4...»

25. Comment le Danemark peut-il présupposer l’identité de la limite
de la zone économique exclusive (car c’est réellement ce à quoi il fait allu-
sion) et de celle du plateau continental, alors que les deux régimes ont des
origines très différentes et existent parallèlement ? Le Danemark entend-il
soutenir que le régime originel, celui du plateau continental proprement
dit, s’est totalement écroulé, pour être remplacé par un régime nouveau,
celui de la zone économique exclusive? Dans ces conditions, il semble
utile d'examiner l’apparition du concept de plateau continental et son
évolution.

62
DÉLIMITATION MARITIME (OP. IND. ODA) 97

a) L'apparition et l’évolution du concept juridique du plateau continental

26. Il est indéniable que le concept politique du plateau continental est
issu de la proclamation Truman de 1945. A l’époque, ni le Danemark
ni la Norvège n’ont exprimé de position particulière pour ou contre ce
concept. En d’autres termes, ces pays semblaient indifférents au problème
du plateau continental.

27. C’est la première conférence des Nations Unies sur le droit de la
mer qui a élaboré le concept juridique du plateau continental, défini
comme :

«le lit de la mer et le sous-sol des régions sous-marines adjacentes
aux côtes … jusqu’à une profondeur de 200 mètres ou, au-delà de
cette limite, jusqu’au point où la profondeur des eaux surjacentes
permet l'exploitation des ressources naturelles desdites régions»
(convention sur le plateau continental, art. 1).

(Dans le dernier membre de phrase cité, le mot «permet » a généralement
été interprété comme signifiant «cesse de permettre», ce qui est bien
entendu une explication nécessaire.) Par la suite, la définition du plateau
continental semble avoir été modifiée par les arrêts rendus en 1969 dans
les affaires du Plateau continental de la mer du Nord, où il était conçu
comme un «prolongement naturel du territoire sous la mer» (C.LJ.
Recueil 1969, p. 53).

28. Il est certain qu’à la première conférence des Nations Unies sur le
droit de la mer peu d’Etats avaient une notion précise du «critère
d’exploitabilité», sinon seulement peut-être la très vague idée que
l'exploitation des zones sous-marines devrait être permise quelque part
— même au-delà d’une profondeur de 200 mètres — si l’évolution de la
technologie devait la rendre possible, et qu’elle devrait être soumise à un
certain contrôle national. Toute question de délimitation susceptible de se
poser à l’époque ne concernait en réalité que les zones sous-marines
situées jusqu’à l’isobathe de 200 mètres. En 1958, de toute manière, peu de
délégations avaient une idée nette des conséquences que pourrait avoir en
définitive cette introduction nouvelle de la technologie sous-marine dans
le débat.

b) Les suites de la première conférence des Nations Unies sur le droit de la
mer

29. La convention de Genève sur le plateau continental est entrée en
vigueur en juin 1964; le Danemark l’a ratifiée en 1963 et la Norvège y a
adhéré en 1971. En 1968, le Danemark a aussi ratifié le protocole de signa-
ture facultative concernant le règlement obligatoire des différends; la
Norvège n’a pas ratifié ce protocole et n’y a pas adhéré.

30. Le concept du plateau continental en tant qu’entité géographique
soumise à un régime spécial s’est rapidement implanté en droit internatio-

63
DÉLIMITATION MARITIME (OP. IND. ODA) 98

nal coutumier. De toute manière, la réalité juridique de la notion de
plateau continental n’a pas été contestée depuis l'adoption de la conven-
tion.

31. Il reste à examiner si le plateau continental national doit obligatoi-
rement avoir été expressément revendiqué par chaque Etat, ou s’il
a maintenant une existence ipso jure en droit international. En 1963, le
Danemark a promulgué un «décret royal concernant l’exercice de la
souveraineté danoise sur le plateau continental », rédigé dans des termes
analogues à ceux de la convention de 1958; la même année, la Norvège a
promulgué un « décret royal relatif aux droits souverains de la Norvége
sur le lit de la mer et le sous-sol au large de la côte norvégienne », une «loi
n° 12 relative à l’exploration et à l'exploitation des ressources naturelles
sous-marines » et une «loi n° 12 relative à la recherche scientifique ainsi
qu’à l'exploration et l'exploitation des ressources autres que les res-
sources pétrolières ».

32. Je dois ajouter à ce stade, et ce point ne saurait être trop souligné,
qu’on ne pensait absolument pas, au milieu des années soixante, que la
zone située entre le Groenland et Jan Mayen puisse constituer une partie
du plateau continental d’un Etat quelconque.

c) La situation nouvelle progressivement issue du progrès technologique

33. Au milieu des années soixante, quand il est apparu que le progrès
rapide de la technologie accélérerait l’exploitation des ressources miné-
rales au-delà de l’isobathe de 200 mètres et que la totalité de la surface
sous-marine des vastes océans pourrait tôt ou tard devenir exploitable,
deux interprétations opposées ont été proposées pour la définition du
«critère d’exploitabilité ». L’une d'elles était que la totalité de cette super-
ficie allant devenir exploitable (devenant ainsi un plateau continental au
sens de la convention de 1958), elle devrait être divisée par une ligne
médiane dans le monde entier. L'autre était qu’avec les progrès de la tech-
nologie partout dans le monde le plateau continental de chaque Etat
s’étendrait progressivement de plus en plus loin, pour rencontrer le
plateau continental du côté opposé au point de plus grande profondeur.

34. En réponse à la théorie de la ligne médiane et à la théorie de la fosse
des plus grandes profondeurs, qui avaient en commun la notion qu’en
théorie tous les fonds marins du monde, du fait de la mise au point de
technologies de pointe, auraient bientôt le statut de plateau continental
d’un Etat ou d’un autre, M. Pardo, représentant de Malte, dans son reten-
tissant discours du 1° novembre 1967 devant l’Assemblée générale, a
lancé un appel pour qu’il soit mis un terme à l'extension du plateau conti-
nental, en proposant que le fond des vastes océans soit considéré comme
le «patrimoine commun de l’humanité». L'élaboration d’un nouveau
régime des océans a donc été entreprise entre 1968 et 1973 au sein du
comité des fonds marins, dont les travaux ont été poursuivis par la troi-
sième conférence des Nations Unies sur le droit de la mer qui s’est ouverte
en 1974 à Caracas.

64
DÉLIMITATION MARITIME (OP. IND. ODA) 99

d) La transformation de la définition du plateau continental

35. Parallèlement à l’apparition du nouveau concept de la «zone
économique exclusive», la définition du plateau continental a subi une
transformation complète. Pour mettre un frein à l’extension illimitée du
plateau continental en application du «critère d’exploitabilité », le rebord
externe de la marge continentale en tant que prolongement naturel du
territoire terrestre, délimité suivant des concepts topographiques et géolo-
giques (c’est-à-dire le concept initial), a été défini comme étant la limite
externe du «plateau continental ».

36. D'autre part, le critère de distance de 200 milles, qui était tout à fait
dénué de pertinence pour le concept initial et n’avait été avancé qu’aux
fins des activités de pêche, a été introduit en ce qui concerne le plateau
continental bien que sans rapport avec la topographie et la géologie sous-
marines — si ce n’est en relation avec une extension supplémentaire dudit
plateau. La nouvelle définition du plateau continental, telle qu’elle figure
dans la convention de 1982, n’était que le résultat d’un compromis entre
les intérêts particuliers, et donc divergents, de chaque Etat à la troisième
conférence des Nations Unies sur le droit de la mer.

37. Ainsi, le concept du plateau continental conçu comme le «prolon-
gement naturel du territoire sous la mer», que la Cour internationale de
Justice avait 4 juste titre appliqué dans son arrét de 1969 pour définir le
« plateau continental » (et qui avait figuré initialement dans la convention
de 1958), avait été complètement transformé par ’introduction nouvelle
du critère de distance de 200 milles et le plateau continental s’étendait
désormais au-delà de sa définition initiale au sens de cette convention. Il
est cependant remarquable (et très regrettable) que tandis que le plateau
continental était ainsi redéfini (art. 76), cette transformation de son
concept ait à peine été examinée à la troisième conférence des Nations
Unies sur le droit de la mer, de telle sorte que les dispositions essentielles
de la convention de 1958 relatives au concept fondamental de cette zone
n’ont pas été modifiées (art. 77-81).

e) Méconnaissance de la transformation du concept de plateau continental
et de l'existence parallèle de la zone économique exclusive et du plateau
continental

38. Le concept du plateau continental tel qu’on l’entend aujourd’hui
est différent de celui qui avait été adopté dans la convention de 1958 et qui
avait prévalu avant la troisième conférence des Nations Unies sur le droit
dela mer. La zone maritime située entre le Groenland et Jan Mayen qui est
en litige dans la présente affaire (ou la zone appelée «zone pertinente »
dans l’arrêt (par. 20) n'est pas le «plateau continental» au sens de la
convention de 1958 maïs peut bien être le plateau continental dont il est
question dans la convention des Nations Unies de 1982, ou dans le droit
international coutumier dont cette convention peut maintenant étre
l’expression. Ce point est important mais la Cour, selon moi, et le deman-
deur semblent l’avoir un peu perdu de vue.

65
DÉLIMITATION MARITIME (OP. IND. ODA) 100

39. Qui plus est, à toutes les reunions du comité des fonds marins et à
toutes les séances de la troisième conférence des Nations Unies sur le droit
de la mer pendant les années soixante-dix, la zone économique exclusive
qui était un concept nouveau et le plateau continental dont le concept
s’était transformé par rapport à la convention de 1958 ont été considérés
comme relevant de régimes différents qui devraient faire l’objet de disposi-
tions parallèles dans le texte final de la convention. A cet égard, le Dane-
mark, dans sa requête, s’est fourvoyé dans ses conclusions quand il a
demandé à la Cour de «dire ... où une ligne unique de délimitation devra
être tracée », car il présupposait une ligne qui à priori ne pouvait pas exis-
ter. C’est là un autre point auquel le demandeur et la Cour n’ont pas porté
une attention suffisante.

4. Problème 3: La confusion entre le titre à une zone économique exclusive
et à un plateau continental et la question de la délimitation de titres

40. Le Danemark, dans la conclusion | de son mémoire et de sa répli-
que, prie la Cour de dire et juger qu’il a droit «à une zone entière de pêche
et de plateau continental de 200 milles face à l’île de Jan Mayen». Selon
moi, lorsque existe un titre à une zone de juridiction maritime — qu’il
s'agisse d’un plateau continental ou (arguendo) d’une zone de pêche — ce
titre existe erga omnes, c’est-à-dire est opposable en droit international à
tous les Etats et ne se limite pas à une composante géographique particu-
lière d’un Etat. Cela dit, il me semble nécessaire de relever une certaine
confusion conceptuelle qui se dégage de la présentation par le Danemark
de sa revendication.

a) Le droit du Danemark à une zone exclusive et à un plateau continental en
ce qui concerne le Groenland

3

41. Le droit du «Groenland» à une «zone entière de pêche et de
plateau continental de 200 milles » est une question générale qui concerne
le titre du Danemark à ces zones. Elle est donc différente de celle de l’éten-
due de la zone sur laquelle ce titre peut être revendiqué et qui doit être
délimitée car elle chevauche celle couverte par le titre d’un autre Etat. Ce
que le Danemark demande réellement dans sa conclusion 1, «face à l’île
de Jan Mayen », est que la Cour effectue une délimitation qui ne comporte
aucune amputation de ce que serait son droit maximum théorique en
l’absence d’un titre concurrent; la conclusion | est dénuée de signification
réelle si on l’envisage en elle-même, c’est-à-dire indépendamment de la
conclusion 2.

b) Le droit de la Norvège à une zone économique exclusive et à un plateau
continental en ce qui concerne Jan Mayen

42. Le droit de Jan Mayen (ou plutôt de la Norvège par le biais de
Jan Mayen) à une zone économique et/ou à un plateau continental de

66
DÉLIMITATION MARITIME (OP. IND. ODA) 101

200 milles ne peut pas, à mon avis, être tenu comme allant de soi à la
lumière de l’historique de la rédaction des conventions de 1958 et de 1982.
Dans cette affaire, cependant, le Danemark n’a pas contesté les droits de
Jan Mayen, une île singulière de dimension réduite, à une zone écono-
mique exclusive et/ou à un plateau continental.

43. Le Danemark a seulement contesté l’étendue de la zone couverte
par les droits de Jan Mayen. Il importe cependant d’observer que la
Norvège a revendiqué pour Jan Mayen le droit théorique à une zone
économique exclusive et à un plateau continental entier de 200 milles
mais que, adoptant une attitude assez modérée, elle s’est simplement abste-
nue d’en revendiquer l'intégralité face au Groenland.

c) Le chevauchement des titres ou des revendications

44. Ainsi qu’il ressort de ses conclusions, le Danemark ne semble
pas saisir que, lorsque les titres de deux Etats dont les côtes se font
face se chevauchent dans une zone de largeur inférieure à 400 milles,
il se pose une question de délimitation dans la zone de chevauchement
des titres des deux Etats. A la différence de la Norvége, le Danemark
n’envisageait pas une délimitation de la zone de chevauchement mais
revendiquait simplement l'intégralité de la zone correspondant à son
titre potentiel. Le Danemark semble penser que la possession d’un titre
maximum (en ce qui concerne le Groenland) implique que la ligne de
délimitation doit être tracée sans égard au titre maximum de la Nor-
vège (en ce qui concerne Jan Mayen). Sur ce point, le Danemark tend
à ignorer la distinction entre la détermination des limites des titres à des
zones maritimes et le partage des zones de chevauchement des reven-
dications.

45. La Cour ne prête pas non plus une attention suffisante à cette
distinction. Bien qu’elle mentionne en un endroit la «zone de chevauche-
ment des titres potentiels» parmi les trois zones pertinentes aux fins de
l'arrêt (par. 19), cette zone intervient à peine dans son raisonnement où
elle emploie principalement la «zone de chevauchement des revendica-
tions », c’est-à-dire la zone où se chevauchent le titre maximum du Groen-
land revendiqué en l’occurrence et la revendication modérée formulée
pour le compte de Jan Mayen (arrêt, par. 18), pour justifier la ligne qu'elle
a tracée.

46. Je crains que cet arrêt, qui n’accorde guère l’attention qu’il mérite
au potentiel de Jan Mayen et s’est trop préoccupé de la «zone de chevau-
chement des revendications », ne risque fort un jour d’inciter un Etat à
revendiquer son titre maximum au stade initial de ses négociations avec
un Etat voisin en vue de la délimitation d’espaces maritimes, qu’il s’agisse
de la zone économique exclusive ou du plateau continental.

67
DÉLIMITATION MARITIME (OP. IND. ODA) 102

DEUXIÈME PARTIE. LA FONCTION QUI PEUT ÊTRE CELLE DE LA COUR
DANS LES AFFAIRES DE DÉLIMITATION MARITIME

47. Pour définir les rôles que peut ou ne peut pas jouer la Cour dans des
affaires de délimitation maritime, il faut passer en revue l’évolution du
droit international en ce qui concerne les principes applicables en la
matière.

1. Le droit de la délimitation maritime
dans la convention de 1958 sur le plateau continental

a) La délimitation de la juridiction sur les pêches n'était pas en cause lors de
la première conférence des Nations Unies sur le droit de la mer

48. Les zones maritimes au large des côtes dont s’est occupée la
première conférence des Nations Unies sur le droit de la mer étaient
principalement la mer territoriale ou la zone contigué. L’accord ne
s’est pas fait sur la largeur de la mer territoriale, sinon qu’elle ne devrait
pas excéder 12 milles — la distance fixée pour la zone contigué. Dans
ces conditions, la délimitation de la mer territoriale et de la zone con-
tiguë entre des Etats limitrophes ou dont les côtes se font face dans des
zones relativement étroites n’était pas considérée comme une question
nouvelle ou très importante. À la première conférence des Nations
Unies sur le droit de la mer, l’attention a porté surtout sur la délimitation
du plateau continental, qui s’étendait au-delà de ces zones plus étroites
mais, en principe, jusqu’à l’isobathe de 200 mètres. Je dois répéter
cependant qu’il n'existait aucune notion d’une extension de la juridiction
de l'Etat côtier à plus de 12 milles de ses côtes pour ce qui concerne
la pêche.

b) La première conférence des Nations Unies sur le droit de la mer : adoption
de la convention sur le plateau continental

49. Il est inutile de retracer tout le déroulement du processus de rédac-
tion qui a abouti à l’article 6 de la convention régissant la délimitation du
plateau continental. La première conférence des Nations Unies sur le
droit de la mer a reconnu la nécessité de faire figurer dans la convention
une disposition relative au plateau continental, dont le texte avait été
préparé par la Commission du droit international au cours de plusieurs
années de délibérations au milieu des années cinquante:

«Dans le cas où un même plateau continental est adjacent aux
territoires de deux ou plusieurs Etats [a) dont les côtes se font face],
[b) aux territoires de deux Etats limitrophes], la délimitation du
plateau continental ... est déterminée par accord entre ces Etats. A
défaut d’accord, et à moins que des circonstances spéciales ne justi-
fient une autre délimitation, [a) celle-ci est constituée par la ligne

68
DÉLIMITATION MARITIME (OP. IND. ODA) 103

médiane] [b) celle-ci s’opère par application du principe de l’équidis-
tance des points les plus proches des lignes de base]... » (Convention
sur le plateau continental, art. 6.)

50. Il importe de noter, premièrement, que lors de l’examen de la ques-
tion de la délimitation du plateau continental avant ou pendant la
première conférence des Nations Unies sur le droit de la mer, on ne s’est
guère préoccupé de la zone située au-delà de l’isobathe de 200 mètres.
Cette précision préliminaire est essentielle pour l’interprétation de l’ar-
ticle 6 de la convention.

51. Deuxièmement, la disposition suivant laquelle «la délimitation ...
est déterminée par accord [entre les Etats concernés]» peut certes avoir
la valeur d’un principe juridique mais elle n’indique aucun critère pour
déterminer les limites du plateau continental (au sens juridique). De
plus, la suggestion d’utiliser pour la délimitation, «à défaut d’accord,
et à moins que des circonstances spéciales ne justifient une autre délimi-
tation», i) «la ligne médiane [dans le cas des Etats dont les côtes se font
face]» et ii) une délimitation opérée «par application du principe de
l’équidistance [dans le cas d’Etats limitrophes]» ne fournissait pas le
moindre indice quant aux « circonstances » qui seraient assez « spéciales »
pour «justifier» une délimitation autre qu’une ligne médiane (ou que la
ligne d’équidistance).

52. Assurément, un Etat pourrait estimer qu’aucune ligne autre que la
ligne médiane (ou la ligne d’équidistance) ne serait justifiée en ’absence
de «circonstances spéciales » et l’autre Etat pourrait faire valoir l’exis-
tence de quelque circonstance spéciale qui, selon lui, justifierait que l’on
s’écarte de la ligne médiane (ou de la ligne d’équidistance). La question
restait posée de savoir si ces circonstances spéciales justificatives étaient
soumises à des critères juridiques.

c) La mer du Nord comme étude de cas concret

53. La question de la délimitation du plateau continental a commencé
à revêtir une importance immédiate au milieu des années soixante, en
particulier dans les zones de la mer du Nord. La découverte de réserves
de pétrole ou de gaz naturel dans cette région a nécessité, au début des
années soixante, la répartition entre les Etats riverains des fonds marins
de ces eaux peu profondes. Toute la mer du Nord a moins de 200 mètres
de profondeur (à l’exception de la fosse de Norvège), et il ne faisait
aucun doute que la zone était un plateau continental au sens de la
convention de 1958, indépendamment de la manière dont on interprétait
la définition de l’«exploitabilité» de cette zone qui figurait dans la
convention.

54. Un certain nombre d’accords bilatéraux ont été conclus avec succès
au cours de la période 1964-1966 entre les Etats de la région, y compris le
Danemark et la Norvège, sur la base d’une application générale de la ligne
d’équidistance ou de la ligne médiane (Pays-Bas-Royaume-Uni, 1965;
Norvége-Royaume-Uni, 1965; Danemark-Allemagne, 1965; Allemagne-

69
DÉLIMITATION MARITIME (OP. IND. ODA) 104

Pays-Bas, 1965; Danemark-Royaume-Uni, 1966; Danemark- Pays-Bas,
1966). Il importe de ne pas perdre de vue que l’accord de 1965 entre le
Danemark et la Norvège, dont on a beaucoup parlé dans la présente
affaire, n’était qu'un accord parmi d’autres!. Comme on l’a déjà dit
(par. 32 ci-dessus), nul ne considérait alors que la zone située entre le
Groenland et Jan Mayen relevait du concept de plateau continental, de
sorte qu’à l’évidence l’accord de 1965 ne s’appliquait pas à cette zone.

55. En 1967, la délimitation entre l’ Allemagne d’une part et le Dane-
mark et les Pays-Bas d’autre part, qui, hormis certaines zones s’étendant à
peu de distance de leurs côtes, n’avait pas été convenue par la voie de
négociations diplomatiques, a été portée conjointement devant la Cour
internationale de Justice. Les affaires du Plateau continental de la mer du
Nord doivent être comprises dans le contexte d’un enchainement de négo-
ciations bilatérales dans la région de la mer du Nord au cours des
années soixante.

56. L’Allemagne considérait l’application mécanique de la règle de la
ligne d’équidistance comme défavorable à ses propres intérêts en ce qui
concernait les côtes limitrophes du Danemark et des Pays-Bas. Devant la
Cour, l'Allemagne a invoqué divers arguments contestant le bien-fondé
des positions adoptées par le Danemark/les Pays-Bas sur la base de
l'application de la règle de la ligne d’équidistance. Elle a fait valoir que,
bien que la ligne d’équidistance fût applicable, la base à retenir pour
mesurer la distance devait être déterminée, dans le cas d’Etats limi-
trophes, de manière à tenir compte de facteurs macrogéographiques, en
retenant un littoral rectifié, c’est-à-dire la «façade côtière » (coastal front,
«coastal façade») (voir C.ILJ. Mémoires, Plateau continental de la mer du
Nord, vol. IL, p. 193).

57. Dans son arrêt de 1969, la Cour internationale de Justice a déclaré
ce qui suit:

«la délimitation doit s’opérer par voie d’accord conformément à des
principes équitables et compte tenu de toutes les circonstances perti-
nentes, de manière à attribuer, dans toute la mesure du possible, à
chaque Partie la totalité des zones du plateau continental qui consti-
tuent le prolongement naturel de son territoire sous la mer et
n’empiètent pas sur le prolongement naturel du territoire de l’autre »
(C.LJ. Recueil 1969, p. 53, par. 101 C 1).

Grâce à cet arrêt de la Cour, la délimitation, dans la partie sud-est de la

' Comme on l’a fait observer, la Norvège est séparée du corps principal du plateau
continental de la mer du Nord par une profonde dépression, connue sous le nom de
fosse de Norvège. Il était à vrai dire remarquable que la Norvège, malgré l'existence de
cette fosse, ait pu participer à la division du plateau continental de la mer du Nord en
appliquant en général la règle de la ligne médiane ou de la ligne d’équidistance. La
raison sous-jacente à cette solution ne peut être avancée que de manière purement
conjecturale, mais il me semble que le sentiment général qui régnait parmi les pays de la
région de la mer du Nord était que la Norvège ne devait pas être isolée à cet égard.

70
DÉLIMITATION MARITIME (OP. IND. ODA) 105

mer du Nord, a été ensuite arrêtée d’un commun accord en 1971 entre le
Danemark et l Allemagne, ainsi qu’entre les Pays-Bas et l'Allemagne.

d) Les incidences de l'arrêt rendu dans les affaires du Plateau continental
de la mer du Nord

58. Il y a un certain nombre de points qu’il faut dûment prendre en
considération quand on interprète l’arrêt rendu dans les affaires du
Plateau continental de la mer du Nord. Premièrement, \ arrêt concernait une
mer qui n’a pas plus de 200 mètres de profondeur, c’est-à-dire une mer
recouvrant un plateau continental de l’espèce la moins ambigué, et il a été
rendu en 1969, à une époque où les juristes continuaient à concevoir
le plateau principalement dans un sens géologique et topographique
— donc à y voir (pour citer l’arrêt) le «prolongement naturel [du] territoire
sous la mer».

59. Deuxièmement, la suggestion concernant la division du plateau

«de manière à attribuer, dans toute la mesure du possible, à chaque
Partie la totalité des zones du plateau continental qui constituent le
prolongement naturel de son territoire ... et n’empiétent pas sur le
prolongement naturel du territoire de l’autre »

ne comportait aucune indication concrète pour la délimitation de la zone
et ne faisait tout simplement que suggérer une «solution équitable»,
expression employée par la suite dans la convention des Nations Unies de
1982.

60. Troisièmement, il faut essayer d’être précis au sujet de la valeur
qu’il faut accorder à l'indication donnée par la Cour quant aux «fac-
teurs à prendre en considération» «au cours des négociations». Cette
indication constituait-elle simplement une suggestion formulée par la
Cour afin de faciliter les négociations entre les parties, ou revenait-elle
à dire le droit sur la base du paragraphe 1 de l’article 38 du Statut de la
Cour?

e) L'article 6 de la convention de 1958 n'est pas applicable à la présente

affaire

61. Comme il a déjà été expliqué (par. 50 ci-dessus), l’article 6 de la
convention de 1958 est applicable au plateau continental lui-même au
sens orthodoxe, c’est-à-dire aux zones des fonds marins en deçà de l’iso-
bathe de 200 mètres. La zone comprise entre le Groenland et Jan Mayen
n’est pas un plateau continental dans ce sens-là, bien qu’elle soit certes
considérée comme étant un plateau continental selon l’acception modi-
fiée. C’est 14 un point dont, à mon avis, le demandeur et la Cour n’ont pas
été suffisamment conscients. Il me semble que les Parties à cette affaire et
la Cour ont fait erreur en prenant la convention de 1958 comme règle en ce
qui concerne la délimitation du plateau continental, tandis que la règle de
la convention de 1982 est valable pour la délimitation de la zone écono-

71
DÉLIMITATION MARITIME (OP. IND. ODA) 106

mique exclusive. Ce qui s’applique aujourd’hui à la délimitation de la
zone économique exclusive comme du plateau continental, c’est la con-
vention des Nations Unies de 1982 — ou le droit international coutumier
qui peut étre reflété dans cette convention.

2. Les régles de délimitation maritime examinées par le comité des fonds

marins et lors de la troisiéme conférence des Nations Unies sur le droit

de la mer, et l'adoption de ces règles dans le cadre de la convention des
Nations Unies de 1982

a) Rédaction des articles 74 et 83 de la convention de 1982

62. Comme il a déjà été dit (par. 16 ci-dessus), le nouveau concept de la
zone économique exclusive a ses propres antécédents et existe paralléle-
ment avec le concept modifié du plateau continental. Les délimitations a
effectuer au titre de chaque régime auraient pu être séparées. Néanmoins,
comme elles avaient en commun au minimum le critère de la distance de
200 milles (sous réserve, dans le cas du plateau continental, de la possibi-
lité d’une nouvelle extension jusqu’au bord extérieur du talus continen-
tal), les problèmes de délimitation relatifs à ces régimes séparés furent
examinés ensemble par les délégations lors de la troisième conférence des
Nations Unies sur le droit de la mer. L'article 74 (concernant la délimita-
tion de la zone économique exclusive) et l’article 83 (concernant la délimi-
tation du plateau continental) ont été rédigés de même manière dans la
convention des Nations Unies sur le droit de la mer adoptée en 1982.

63. Une analyse détaillée des antécédents de ces dispositions n’est
peut-être pas nécessaire, car il suffit d’un minimum d’information en
l’espèce. En 1978, à la troisième conférence des Nations Unies sur le droit
de la mer, le conflit entre les deux écoles de pensée sur la question de la
délimitation à la fois de la zone économique exclusive et du plateau conti-
nental était apparu au grand jour. L’école favorable à la ligne médiane a
présenté le projet suivant:

«La délimitation de la zone économique exclusive [du plateau
continental] entre Etats dont les côtes sont adjacentes ou se font face
est effectuée par voie d’accord en recourant, à titre de principe géné-
ral, à la ligne médiane ou ligne d’équidistance, compte tenu de
circonstances spéciales là où cela est justifié»,

tandis que les partisans des principes équitables ont soumis le projet ci-
après:

«La délimitation de la zone économique exclusive [du plateau

continental] entre Etats dont les côtes sont adjacentes ou/et se font
face est effectuée par voie d’accord, conformément à des principes

72
DÉLIMITATION MARITIME (OP. IND. ODA) 107

équitables tenant compte de toutes les circonstances pertinentes et
employant toutes méthodes, là où cela est approprié, pour parvenir à
une solution équitable. »

64. Les efforts entrepris pour parvenir à un compromis entre ces deux
écoles de pensée ont été vains!. En 1981, à la dixième session, l’ambassa-

1 M. Manner, président du groupe de négociation 7, a déclaré ce qui suit au cours de
la septième session (28 mars-19 mai 1978):

«Aucun compromis ne s’est dégagé sur ce point au cours des débats, même si
lon a pu constater qu’il semblait y avoir accord général concernant deux des divers
éléments intervenant dans la délimitation : premièrement, il semble y avoir consen-
sus sur le fait que toute décision en matière de délimitation doit être prise par voie
d'accord; et deuxièmement, toutes les propositions soumises font référence aux
«circonstances pertinentes» ou aux «facteurs particuliers» devant être pris en
considération lors du processus de délimitation.» (Nations Unies, Documents
offciels de la troisième conférence des Nations Unies sur le droit de la mer, vol. X,
p. 147.)

Il a aussi indiqué à la reprise de la septième session (21 août-15 septembre 1978):

«Pendant la discussion, il semble que l’on se soit accordé à reconnaître que la
solution définitive pourrait comprendre les quatre éléments suivants : 1) une réfé-
rence à la nécessité de prendre toute mesure de délimitation par voie d’accord;
2) une référence à la nécessité de tenir compte de toutes les circonstances particu-
lières dans le processus de délimitation; 3) une référence, sous une forme ou une
autre, à l'équité ou à des principes équitables ; 4) une référence, sous une forme ou
une autre, à la ligne médiane ou à la ligne d’équidistance. » (Jbid., p. 202.)

Dans la déclaration qu'il a faite le 24 avril 1979 devant la deuxième commission de la
conférence à sa huitième session, il a précisé que « malgré des négociations intensives, le
groupe n’a pu parvenir à un accord sur aucun des textes dont il était saisi » (ibid., vol. XI,
p. 63) mais a présenté le texte suivant, qui constituait à ses yeux une base possible de
compromis :

«La délimitation de la zone économique exclusive (ou du plateau continental)
entre des Etats dont les côtes sont limitrophes ou se font face est effectuée par
accord entre les parties intéressées, compte tenu de tous les critères pertinents et
des circonstances spéciales afin d’arriver à une solution, conformément à des prin-
cipes équitables, en appliquant la règle de l’équidistance ou tout autre moyen,
selon qu’il convient, dans chaque cas particulier. » (bid.)

Dans le rapport qu’il a présenté le 22 août 1979, à la reprise de la huitième session,
M. Manner a déclaré que
«comme par le passé, des discussions relatives aux critères de délimitation ont été
caractérisées par les positions contradictoires des délégations qui appuyaient la
règle fondée sur la ligne d’équidistance et de celles qui préconisaient la délimita-
tion selon des principes équitables » (ibid., vol. XII, p. 112).
Le 24 mars 1980, à la neuvième session, il a exposé comme suit son évaluation des possi-
bilités qui s’offraient à la conférence d’aboutir, en temps voulu, à un consensus:

« Article 74 [83]. 1. La délimitation de la zone économique exclusive entre Etats
dont les côtes se font face ou entre Etats adjacents est effectuée par voie d’accord,
conformément au droit international. Un tel accord se fait selon des principes équi-
tables, en utilisant, le cas échéant, la ligne médiane ou la ligne d’équidistance et
compte tenu de tous les aspects de la situation dans la zone concernée. » (Ibid.,
vol. XIIL, p. 86.)

Ce projet a été incorporé à la deuxième version revisée du texte de négociation compo-
site officieux (11 avril 1980) à la suite d’une décision du « collège » mais n’a pas rencon-
tré l’agrément des deux groupes aux séances plénières tenues le 28 juillet 1980 à la
reprise de la neuvième session; à cette date, le groupe de négociation 7 avait été dissous.

73
DÉLIMITATION MARITIME (OP. IND. ODA) 108

deur Koh (Singapour), qui avait assuré la présidence de la conférence à la
mort de l’ambassadeur Amerasinghe (Sri Lanka), a eu des entretiens avec
les présidents de chaque groupe et, à la reprise de la dixième session, le
28 août 1981, a ensuite formulé une proposition de solution. En séance
plénière, les présidents des deux groupes ont signifié leur appui, et ce texte
a constitué les dispositions de la version définitive du projet de conven-
tion sur le droit de la mer (28 août 1981), qui ont été finalement adoptées
en tant qu’articles 74 et 83 de la convention des Nations Unies de 1982. Ce
texte se lit comme suit: -

«La délimitation [de la zone économique exclusive] [du plateau
continental] entre Etats dont les côtes sont adjacentes ou se font face
est effectuée par voie d’accord conformément au droit international
tel qu’il est visé à l’article 38 du Statut de la Cour internationale de
Justice, afin d'aboutir à une solution équitable. »

Il se peut que la question de savoir si les articles 74 et 83 de la convention
de 1982 (qui n’est pas encore entrée en vigueur) ont ou n’ont pas de vali-
dité en tant que droit international coutumier soit de celles dont on peut
encore débattre, mais c’est là un problème différent.

b) Interprétation des dispositions des articles 74 et 83

65. Il n’est pas facile de donner une interprétation appropriée à un
texte qui, après l'échec des négociations qui s’étaient si longtemps pour-
suivies à la conférence, a été rédigé par une seule personne (c’est-à-dire le
président) et qui a été adopté sans autre discussion. Toutefois, il ne peut
faire aucun doute que tout le concept à la base des articles 74 et 83 a eu
pour origine l’article 6 de la convention de 1958 et a été le résultat d’un
compromis entre les deux écoles de pensée opposées, l’une favorable à la
ligne médiane et l’autre aux principes équitables. Compte tenu de cet
historique, je ferai les suggestions ci-après.

66. Premièrement, les mots «afin d’aboutir à une solution équitable »
ne peuvent pas être interprétés comme indiquant quoi que ce soit de plus
que l’objectif de la négociation visant à parvenir à un accord. Il se peut que
le texte indique un état d’esprit, mais il n’exprime pas une règle de droit.
Il faut garder à l’esprit le fait que, si la mention des «circonstances
spéciales» dans la convention de 1958 ou de «toutes les circonstances
pertinentes» lors des négociations à la troisième conférence sur le
droit de la mer a été finalement abandonnée, ces concepts ont été bien
reflétés dans la disposition citée plus haut. En d’autres termes, la prise
en considération de telle ou telle circonstance pertinente ou spéciale
peut être indispensable si l’on veut parvenir à une «solution équi-
table».

67. Deuxièmement, quel est le sens de cette disposition selon laquelle
l’accord doit être effectué «conformément au droit international tel qu’il
est visé à l’article 38 du Statut de la Cour internationale de Justice » ? Tout
accord entre Etats est simplement le résultat de négociations diploma-

74
DÉLIMITATION MARITIME (OP. IND. ODA) 109

tiques et il est réalisé par la libre volonté des Etats concernés (voir la
doctrine de la liberté contractuelle). Les facteurs décisifs dans ces négo-
ciations diplomatiques sont simplement les pouvoirs de négociation
et l’habileté du négociateur de chaque Etat ainsi que la position, géogra-
phique et autre, de chaque Etat.

68. On peut soutenir qu’il peut y avoir un cadre juridique à l’intérieur
duquel — et seulement à l’intérieur duquel — le contenu d’un accord est
justifiable au regard du droit international, et que tout accord contraire au
jus cogens doit être considéré comme nul. Par exemple, un accord obtenu
par la contrainte pourra être remis en question. Sauf dans ce sens très
général, il n’y a pas, selon moi, de jus cogens régissant la délimitation de
titres maritimes qui se chevauchent. Les parties peuvent négocier libre-
ment et s’entendre sur n’importe quoi, en utilisant tous les éléments
et facteurs possibles afin de renforcer leur propre position. Autre-
ment dit, il n’y a aucune contrainte, et donc aucune règle juridique,
devant inspirer les négociations relatives à la délimitation, même si
celles-ci doivent tendre à «aboutir à une solution équitable ». Un désac-
cord sur les points qui surgissent au cours des efforts visant à parvenir
à un accord ne peut pas constituer un «différend d’ordre juridique»,
car il n’appartient pas au droit de choisir une ligne parmi des possibilités
infinies.

69. Troisièmement, bien que les articles 74 et 83 soient pratiquement
identiques, il n’existe évidemment aucune garantie que la délimitation de
la zone économique exclusive et celle du plateau continental soient néces-
sairement identiques. La «solution équitable » à réaliser par voie de négo-
ciation dans la délimitation des zones économiques exclusives et celle des
secteurs du plateau continental peut certes être différente, car les circons-
tances «spéciales» ou «pertinentes» à prendre en considération pour
définir la ligne de délimitation peuvent fort bien être différentes dans
chaque cas.

c) Une seule ligne de délimitation ou deux ?

70. Que la ligne de délimitation des zones du plateau continental et la
ligne de délimitation de la zone économique exclusive soient ou non iden-
tiques, cela dépendra tout simplement du résultat de chaque délimitation,
qui peut fort bien différer pour ces deux zones différentes. En l’absence
d’accord entre les Etats concernés, on ne peut présupposer une délimita-
tion unique pour deux régimes séparés et indépendants, la zone écono-
mique exclusive et le plateau continental, même si l’on ne saurait exclure
la possibilité que les deux lignes coïncident en définitive.

71. Cela dit, j'ai quelque sympathie pour l’attitude du Danemark et
pour la tendance de la Cour à préférer une ligne de délimitation maritime
unique, car, si l'acceptation de revendications plus étendues de juridic-
tion côtière sur la pêche en mer avait été considérée comme inévitable, ces
deux régimes auraient dû être amalgamés dans le nouveau droit de la mer.
Ce qui est déplorable dans le nouvel ordre des océans (qui se préparait

75
DÉLIMITATION MARITIME (OP. IND. ODA) 110

lors de la troisième conférence des Nations Unies sur le droit de la mer),
c’est qu’un concept peu mûr de zone économique exclusive a été introduit
de manière à coexister avec la notion précédemment acceptée de plateau
continental qui a été redéfinie et ainsi transformée, et que le concept de
zone économique exclusive a en réalité eu pour effet de chasser cette
dernière. Le paragraphe 3 de l’article 56, qui prévoit que

«les droits relatifs aux fonds marins et à leur sous-sol énoncés dans
le présent article [droits, juridiction et obligations de l'Etat côtier
dans la zone économique exclusive] s’exercent conformément à la
partie VI [plateau continental]»,

qui a été incorporé au texte sans discussion, paraît être une disposition
extrêmement malavisée et est difficile à comprendre.

72. Si la troisième conférence des Nations Unies sur le droit de la mer
était résolue à instituer la zone économique exclusive, elle aurait dû
commencer franchement par en terminer avec le concept originaire du
plateau continental. Ainsi, le régime mis en place par la convention de
1982 reste dépourvu de maturité à certains égards, tels que la zone écono-
mique exclusive et le plateau continental. Quoi qu’il en soit, le concept
modifié de plateau continental retenu dans la convention de 1982
demeure peu clair, en particulier dans ses rapports avec le régime paral-
lèle de la zone économique exclusive, et il ne résiste pas à la critique d’un
point de vue purement juridique. Comme on l’a déjà dit (par. 37 ci-
dessus), le plateau continental (qui aurait dû être examiné d’un œil plus
prudent étant donné sa nouvelle définition) a à peine fait l’objet d’un
débat à la troisième conférence.

73. Cependant, malgré tout ce que j’ai dit, les deux régimes de la
zone économique exclusive et du plateau continental existent séparé-
ment et parallèlement dans la convention des Nations Unies de 1982,
donc dans le droit international existant, et la délimitation, pour chacun,
est différente.

74. Ayant dit tout cela, je n’exclus pas la possibilité que, du point de vue
pratique de l’exercice de leurs juridictions respectives sur les zones du
large en matière d’exploitation des ressources marines, les Etats qui négo-
cient préfèrent avoir affaire à une seule ligne de délimitation qu’à
deux, mais ils devraient alors s'entendre sur ce point, comme dans l’affaire
concernant la Délimitation de la frontière maritime dans la région du golfe
du Maine.

3. Le rôle de la tierce partie dans le règlement des différends
concernant la délimitation maritime

a) Variété infinie des lignes de délimitation potentielles

75. Alors que le titre relatif à telles ou telles zones est erga omnes, la
délimitation des zones consiste uniquement à tracer une ligne entre deux
titres concurrents, ce qui demeure l'affaire des Etats concernés. C’est

76
DÉLIMITATION MARITIME (OP. IND. ODA) 111

pourquoi la convention de 1958 prévoit dans le cas du plateau que «la
délimitation du plateau continental entre [les Etats intéressés] est détermi-
née par accord entre ces Etats » (art. 6) et la convention des Nations Unies
de 1982 prévoit en ce qui concerne la zone économique exclusive et le
plateau continental que «la délimitation [de la zone économique exclu-
sive] [du plateau continental] entre Etats dont les côtes sont adjacentes ou
se font face est effectuée par voie d’accord» (art. 74 et 83).

76. En réalité, la délimitation d’une ligne, à effectuer par voie d'accord,
peut varier à l'infini à l’intérieur d’un certain champ, et le choix de
l’une de ces variantes après examen des «circonstances spéciales », des
«circonstances pertinentes» ou des «facteurs à prendre en considéra-
tion», etc., n’appartient pas à la mission du droit. Aucune ligne ainsi
tracée ne peut être illégale ou contraire aux règles du droit interna-
tional.

b) Le rôle de la tierce partie dans la délimitation maritime

77. Lorsqu'une question doit être résolue par voie d’accord et que
l’accord ne peut s’effectuer en raison d’une divergence de vues sur
tel ou tel élément pertinent régissant la négociation, l’absence d’accord
— en présumant qu’il y ait eu bonne foi — ne sera pas dû à une diver-
gence dans l'interprétation du droit international mais à une diver-
gence dans les conceptions de l’équité qui sont défendues par chaque
partie.

78. La fonction de la tierce partie pour ce qui est d’assister les parties au
différend pourrait être soit de suggérer des principes directeurs concrets
pour l’appréciation de chacun des éléments pertinents susmentionnés
afin d’assigner à ces derniers la place qui leur revient dans les négocia-
tions, soit de procéder elle-même au choix d’une ligne en pesant les
facteurs ou éléments pertinents parmi une diversité infinie de possibilités
de sorte qu’une solution équitable puisse être réalisée.

79. Le plus que puisse faire la Cour internationale de Justice, en tant
que tribunal judiciaire appliquant le droit international, c’est de déclarer que
les lignes de délimitation pour la zone économique exclusive et le plateau
continental respectivement doivent être tracées par voie d’accord entre les
Parties, comme prévu dans la convention des Nations Unies de 1982, en
choisissant parmi les possibilités infinies se situant quelque part entre la
ligne qui fait l’objet de la demande du Danemark et l’autre ligne, objet de
la demande de la Norvège. Or, ce n’est pas ce que le Danemark a demandé
à la Cour dans la présente affaire. Le Danemark a demandé à la Cour de
tracer «une ligne … de délimitation … à une distance de 200 milles
marins» (conclusion 2) ou de tracer simplement «la ligne de délimita-
tion » (conclusion 3).

c) Arbitrage ex aequo et bono

80. La détermination d’une ligne de délimitation maritime qui doit être
«effectuée par voie d’accord» n’est pas une question qui doit être tran-

77
_+ DELIMITATION MARITIME (OP. IND. ODA) 112

chée par la Coùr internationale de Justice à moins que celle-ci ne soit
conjointement priée de le faire par les Etats concernés. A l’exception de
l'affaire du Plateau continental de la mer Egée, qui concernait aussi le titre
de certaines îles à un plateau continental mais qui n’en est pas arrivée à la
phase de l’examen au fond, la présente affaire de délimitation maritime
est, dans l’histoire de la Cour, la première qui ait fait l’objet d’une requête
unilatérale.

81. La Cour a compétence en vertu du paragraphe 1 de l’article 36 pour
connaître de «toutes les affaires que les parties lui soumettront » mais pas,
aux termes du paragraphe 2 du même article, d’un différend de ce type,
qui ne concerne ni l’«interprétation d’un traité», ni un «point de droit
international». Je vais maintenant, pour les besoins de l’argumentation,
supposer (compte tenu des différentes manières dont la Norvège, en tant
qu’Etat défendeur, a plaidé sa cause devant la Cour) que la Norvège ait
consenti à s’associer au Danemark pour demander à la Cour de tracer une
ligne de délimitation et que la présente affaire, en conséquence, en soit
arrivée à être considérée comme une affaire dans laquelle la Cour était
priée conjointement par les Parties de prendre une décision sur la délimita-
tion maritime.

82. Il importe là aussi d’être clair sur la distinction entre l’invocation de
déclarations faites en vertu du paragraphe 2 de l’article 36 du Statut —
qui ne peuvent étendre les pouvoirs de la Cour internationale de Justice
au-delà de la stricte application du droit à l’affaire en cause — et l’in-
troduction d’une instance par compromis — l’un des modes de saisine
prévus par le paragraphe 1 de l’article 36 —, formule qui, elle, permet
aux parties, d’un commun accord, de conférer à la Cour un rôle arbitral,
c’est-à-dire quasi politique, l’autorisant à appliquer l’équité en l’absence
de règle de droit.

83. Il peut être intéressant de noter que le premier projet de disposition
concernant la délimitation du plateau continental, c’est-à-dire celle
qu'avait adoptée la Commission du droit international en 1951, se lisait
comme suit :

«Deux ou plusieurs Etats, dont le territoire est contigu au même
plateau continental, devraient fixer, par voie d’accord, les limites
de leurs zones respectives dans le plateau continental. A défaut
d’accord, les parties seront tenues de faire fixer les limites par arbi-
trage»,

et le commentaire accompagnant cette disposition précisait notam-
ment:

«Il n’est pas possible de poser de régle générale que les Etats
devraient suivre... La Commission propose ... que si un accord ne
peut pas être réalisé et si une prompte solution s'impose, les Etats
intéressés soient tenus de soumettre le différend à un arbitrage ex
aequo et bono. Le terme « arbitrage» a été employé en son sens le plus

78
DÉLIMITATION MARITIME (OP. IND. ODA) 113

large, et comprend le recours éventuel à la Cour internationale de
Justice.» (Nations Unies, Documents officiels de l'Assemblée générale,
sixième session, supplément n° 9(A/1858), « Rapport de la Commis-
sion du droit international sur les travaux de sa troisième session du
16 mai au 27 juillet 1951», p.251.)

84. Un autre facteur important dont il faut se souvenir est que la
convention des Nations Unies sur le droit de la mer de 1982, qui comporte
une partie indépendante réunissant les dispositions détaillées relatives au
règlement des différends, stipule que les différends concernant l’interpré-
tation ou l’application des articles 74 et 83 relatifs à la délimitation de
zones maritimes peuvent, en application de la déclaration d’un Etat
partie, ne pas être justiciables des procédures obligatoires aboutissant à
des décisions obligatoires, à condition que l’affaire soit soumise à conci-
liation selon la procédure prévue à l’annexe V à cette convention.

d) Fonctions limitées de la Cour internationale de Justice dans une délimita-
tion maritime

85. Par conséquent, et dans l’hypothèse où il n’existe en fait aucune
règle de droit permettant d’effectuer une délimitation maritime en cas de
chevauchement de titres (et non d’un chevauchement de revendications), il
s’ensuit que si la Cour est invitée par les parties à décider d’une délimita-
tion maritime conformément au paragraphe 1 de l’article 36 du Statut, elle
n’est pas censée appliquer les règles du droit international, mais simple-
ment «statuer ex aequo et bono».

86. Autrement dit, lorsqu'une affaire de délimitation maritime est
introduite d’un commun accord par les Etats en litige conformément au
paragraphe | de Particle 36, cela implique que les parties demandent à la
Cour de «statuer ex aequo et bono» conformément au paragraphe 2 de
l’article 38 du Statut. Par exemple, à mon sens, l’arrêt rendu par la Cour
dans l’affaire du Plateau continental (Jamahiriya arabe libyenne/ Malte)
doit s’interpréter comme ayant été prononcé sur cette base, même si la
Cour ne l’a jamais expressément déclaré. Ce n’est certainement pas un
exposé convaincant de la règle de droit.

87. Iln’en reste pas moins qu’une décision ex aequo et bonone peut être
rendue qu’avec l’assentiment des parties. Cela ne posait guère de
problème dans les affaires antérieures de délimitation, parce que le
consentement découlait ou pouvait être déduit du compromis. Mais si la
Course proposait d'appliquer des considérations d’équité dans la présente

1 Ce texte ne figure plus dans le texte ultérieur (c’est-à-dire d’après 1953) établi par
la Commission du droit international. Après 1953, la Commission a rédigé un ar-
ticle indépendant concernant le règlement des différends, pour couvrir non seulement
la délimitation mais aussi d’autres aspects du plateau continental, qui devint finalement
le protocole facultatif sur le règlement des différends, joint aux quatre conventions de
Genève sur le droit de 1a mer adoptées à la première conférence des Nations Unies sur le
droit de la mer.

79
DÉLIMITATION MARITIME (OP. IND. ODA) 114

affaire, elle aurait dû, à mon avis, décider d’abord que les conclusions des
Parties, ou à défaut leurs arguments, en particulier ceux de la Norvège,
permettaient de conclure qu'il existait entre elles un consentement équiva-
lant à un compromis, à l’effet que la Cour n’était pas obligée de s’en tenir à
la règle de droit stricte. De cette façon, l’affaire aurait bien pu être transfé-
rée, pour ainsi dire, du cadre du paragraphe 2 de l’article 36 à celui du
paragraphe 1 de l’article 36 comme un cas très spécial de forum proroga-
tum.

e) Réalisation d'une délimitation ex aequo et bono

88. Ce n'est que dans une affaire où les parties à un différend ont
demandé à la Cour, par compromis, d’effectuer une délimitation mari-
time ex aequo et bono qu’elle est habilitée à considérer quels facteurs ou
éléments sont à prendre en compte comme pertinents, et dans quelle
mesure il y a lieu de les évaluer afin de déterminer la ligne à tracer ou
d’indiquer une ligne concrète fondée sur son appréciation des facteurs et
éléments pertinents.

89. Je dois ajouter encore que, si la Cour doit procéder à une délimita-
tion maritime unique pour le plateau continental et la zone économique
exclusive en réponse à une requête conjointe des parties au différend, ces
dernières doivent s'entendre sur les facteurs ou éléments pertinents, soit
pour la zone économique exclusive, soit pour le plateau continental
(autrement dit, pertinents ou pour les ressources halieutiques, ou pour les
ressources minérales), auxquels il faut accorder la priorité. La Cour n’est
pas compétente, même comme arbitre, pour accorder la priorité soit à la
zone économique exclusive, soit au plateau continental, à moins que les
parties ne le lui aient expressément demandé.

TROISIÈME PARTIE. ABSENCE DE MOTIFS VALABLES
POUR LA LIGNE TRACÉE DANS L’ARRET

90. La Cour a tracé «la ligne de délimitation divisant le plateau con-
tinental et les zones de pêche du Royaume du Danemark et du Royaume
de Norvège ». Comme j'estime que la Cour n’a pas du tout compétence
pour déterminer la ligne de délimitation à moins que les Parties ne lui
demandent conjointement de statuer ex aequo et bono, je ne saurais me
prononcer sur le tracé proprement dit de la délimitation effectuée par la
Cour.

91. Ce qui me préoccupe néanmoins c’est que, même à supposer
que la Cour ait été invitée par un compromis à tracer une délimitation
maritime unique sur la base du paragraphe 2 de l’article 38 de son
Statut, elle n’a présenté aucun exposé convaincant des motifs pour les-
quels elle a choisi précisément la ligne de délimitation maritime unique
qui figure sur le croquis n° 2 joint à l’arrêt. Celle-ci est certainement
l’une des innombrables lignes possibles dont les Parties auraient pu

80
DÉLIMITATION MARITIME (OP. IND. ODA) 115

convenir afin de parvenir à une solution équitable. Pourtant, en la choisis-
sant de préférence à toute autre, la Cour semble avoir pris une décision
purement arbitraire.

a) La «justification» en fonction des circonstances spéciales (pertinentes)
n'est guère convaincante

92. Premièrement, la Cour semble être d’avis que la disparité des
longueurs des côtes des Etats se faisant face doit nécessairement se
traduire par un ajustement ou un déplacement de la ligne médiane, prise
comme ligne de départ. Toutefois, la Cour semble négliger un point de
géométrie, à savoir que, dans le cas de côtes de longueurs différentes qui
se font face, une ligne médiane, même non ajustée, laisse une part plus
grande à l’Etat qui a le littoral le plus long. De surcroît, la Cour n’a pas
indiqué les motifs qui l’ont amenée à conclure que la possession de la côte
la plus longue doit automatiquement conférer une part encore plus
grande des espaces maritimes.

93. Même à supposer que l’Etat qui possède la côte la plus longue ait
droit à une part beaucoup plus grande que ne lui conférerait la ligne
médiane, le tracé de la ligne reliant les points À, O, N et M, indiqué sur le
croquis n° 2 de l’arrêt, n’est pas, à mon avis, appuyé par des motifs que l’on
puisse qualifier d'objectifs ou de convaincants.

94. Deuxièmement, je peux admettre que, tout comme dans les affaires
du Plateau continental de la mer du Nord, où les «ressources naturelles des
zones de plateau continental en cause ont été présentées comme un
facteur à prendre en considération, les «ressources halieutiques » pourraient
fort bien être un élément pertinent pour la délimitation de la zone
économique exclusive. Cependant, dans son arrêt, la Cour n’explique
pas pourquoi un «accès équitable» aux ressources halieutiques est un
facteur pertinent ni ce qu’elle entend par le terme «équitable ». La Cour
veut-elle dire que les habitants du Groenland ou les pêcheurs danois,
tout comme les pêcheurs norvégiens (Jan Mayen étant inhabitée),
devraient avoir le droit à un «accès équitable» aux ressources halieu-
tiques d’une zone déterminée, la zone située à l’est de la ligne médiane,
qui est très éloignée du Groenland mais proche de Jan Mayen? Pour-
quoi seule cette zone déterminée a-t-elle été prise en considération au
regard de l’«accès équitable aux ressources halieutiques »? De fait, la
péche au capelan a été réglementée par un accord international sans
qu’il soit nullement fait référence à la division des zones maritimes en
question.

95. Bien qu’elle ait évoqué plusieurs fois la notion d’« accés équitable
aux ressources halieutiques », la Cour n’a pas donné la moindre indica-
tion, dans ses motivations, sur les raisons pour lesquelles la ligne
médiane en tant que ligne de départ devrait être ajustée ou déplacée de
sorte que la moitié de la partie méridionale de la «zone de chevauche-
ment des revendications » soit allouée au Groenland (ou au Danemark)
et l’autre moitié laissée à Jan Mayen (ou à la Norvège).

8l
DÉLIMITATION MARITIME (OP. IND. ODA) 116
b) Le choix de la ligne est injustifié

96. En retenant non seulement «la disparité des longueurs des
côtes » mais aussi l’« accés équitable aux ressources halieutiques » comme
facteurs à prendre en considération pour ajuster ou déplacer la ligne
médiane prise comme ligne de départ, la Cour a trop tenu compte de «la
zone de chevauchement des revendications » lorsqu'elle a divisé la zone
entre le Groenland et Jan Mayen. La Cour a eu tort de se préoccuper indi-
ment de la «zone de chevauchement des revendications » en négligeant le
reste de la «zone pertinente», dans l’attribution des parts à chacun des
Etats.

97. La tâche de la Cour n'était pas de tracer la ligne de délimitation dela
«zone de chevauchement des revendications» mais de tracer celle de la
zone maritime entre le Groenland et Jan Mayen, en d’autres termes, la
«zone pertinente » telle qu’elle est définie dans l’arrét (par. 20), même si la
ligne devait naturellement se situer dans la «zone de chevauchement des
revendications ». La façon dont la Cour a manipulé la ligne de délimita-
tion, en choisissant les points M, N et O dans un rapport de 1:1 ou 1:2
entre les deux lignes, à savoir la ligne maximale de 200 milles correspon-
dant au titre du Danemark et la ligne médiane, la ligne revendiquée
plus modestement par la Norvège, ne peut être considérée que comme
malavisée.

98. Fadmets que la ligne médiane peut être prise comme ligne de
départ puis ajustée ou déplacée, en tenant dûment compte de circons-
tances spéciales (pertinentes) ou de facteurs (éléments) pertinents. Telle
que je concois l'équité, ce n’est pas la simple disparité des longueurs de
côtes qui se font face qui doit être prise en considération mais aussi la
disparité des situations géographiques (naturelles ou socio-économi-
ques), par exemple la population, l’activité socio-économique, l'existence
de communautés vivant à l’intérieur du littoral et la distance entre une île
inhabitée et la communauté la plus proche du continent ou du territoire
principal. L'existence, la qualité et la quantité de ressources de la mer
(halieutiques ou minérales) sont pertinentes, mais l'équité exige assuré-
ment que toute décision concernant l’allocation de ces ressources à
chaque partie doive tenir compte non seulement de ces faits écologiques
relativement objectifs mais aussi de leur valeur relative, que l’on pourrait
peut-être qualifier de dépendance, pour les communautés relevant de
chacune des parties. Certes, il est impossible de calculer et de compenser
ces éléments d’une manière mathématique pour tracer une ligne en totale
objectivité. Ainsi, le tracé d’une ligne doit dépendre d’une appréciation
consciencieuse mais infiniment variable de la part de ceux qui l’effec-
tuent.

c) La définition d’une délimitation maritime unique est erronée

99. Je dois ajouter aussi que la Cour a omis de discerner les différences
possibles entre les circonstances spéciales (pertinentes) qui doivent entrer

82
DÉLIMITATION MARITIME (OP. IND. ODA) 117

en ligne de compte pour parvenir à une solution équitable, selon que la
délimitation porte sur la zone économique exclusive ou sur le plateau
continental. Si les ressources marines constituent un facteur qui doit être
pris en considération, il est impensable de tracer une délimitation mari-
time unique si l’on ne voit pas clairement quelles circonstances particu-
lières devraient prédominer (à savoir celles qui concernent ou bien la zone
économique exclusive, ou bien le plateau continental). La Cour n’a pas
donné de bonne raison qui expliquerait pourquoi l’accès équitable aux
«ressources halieutiques » a dû aussi être pris en considération lorsqu’elle
a tracé la ligne constituant la délimitation non seulement de la zone
économique exclusive mais aussi du plateau continental. La Cour est
apparemment dans l'erreur à cet égard, ayant tenu pour acquis qu’une
telle délimitation unique devrait être effectuée.

d) Conclusion

100. Comme je l’ai déjà fait observer, la ligne reliant les points M, N,O
et À, qui est tracée à l’est de la ligne médiane par suite de l’ajustement et du
déplacement de cette dernière, ne peut pas être qualifiée d’erronée parce
qu’elle représente une possibilité parmi un nombre infini de lignes de déli-
mitation potentielles dans cette zone, mais j'irai jusqu’à dire qu’elle a été
tracée de manière arbitraire, sans être étayée par une analyse suffisam-
ment approfondie. Toutefois, j’admets volontiers que, dans ses efforts, la
Cour a cherché consciencieusement à aboutir à une solution équitable.

(Signé) Shigeru Opa.

83
